Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 12/21/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 – 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification.  The specification as filed discloses the first embodiment to be show in FIGs 2 – 3 (which correspond to claims 1 and 3 – 4).  Paragraph [0026] discloses the first embodiment as having (emphasis added): 
a  combustion operation-executing section configured to execute the combustion operation in which when the water supply to the hot water supplying terminal P is started, the combustion fan 13 is activated to supply the mixture gas to the burner 11 and the burner 11 is ignited, and when the water supply to the hot water supplying terminal P is stopped, the supply of the combustion gas to the burner 11 is cut off and the burner 11 is extinguished, a post-purge operation-executing section configured to further activate the combustion fan 13 for a predetermined period of time after the combustion operation of the burner 11 is stopped, an intermittent blower operation-executing section configured to repeat the activation and the deactivation of the combustion fan 13 a plurality of times at predetermined intervals after the post-purge operation ends, a blowing stop operation-executing section configured to stop the intermittent blower operation at a time point when the heat exchanger temperature T1 becomes lower than a reference temperature Ts during the intermittent blower operation, a first blowing interval-setting section configured to set the deactivation time of the combustion fan 13 during the intermittent blower operation in accordance with the number of activation of the combustion fan 13, and a first blowing amount-setting section configured to set the activation time and the rotational speed of the combustion fan 13 during the intermittent blower operation in accordance with the number of activation of the combustion fan 13, and so on.

The specification does not present the invention as only having the first three program sections, as claim 1 currently does, but rather presents the invention as having all five program sections: 
		a post-purge operation-executing section	
		intermittent blower operation-executing section
		a blowing stop operation-executing section
		a first blowing interval-setting section	
		a first blowing amount-setting section
		
		
	Currently, claims 3 and 4, combined, recite the essential matter that is lacking in claim 1.  However, claim 3 is dependent from claim 1 and claim 4 is dependent from claim 1, so neither claim 3 or 4, individually, capture what is disclosed in the specification to be the essential matter of the invention. 

Further, embodiments 2 – 4 are disclosed in the specification to be embodiments whose functions are “in addition to the function of the first embodiment,” i.e. they embody the function of the first embodiment and additionally have limitations that define further embodiments (see instant specification paragraph [0039]).  Claims 5 – 7 seem to be intended to correspond to embodiments 2 – 4.  However, since claims 5 – 7 each depend from claim 1, which lacks the essential matter considered to be the invention (see above), they too are lacking essential matter the inventor holds to be the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al (US 5819721) in view of Dietiker (US 4547144) and ICM Controls (see ICM Controls ICM 253 wiring diagram and associated buyer reviews).
Carr teaches the following claimed structural elements of claim 1: A combustion apparatus (see abstract) comprising: 
a housing (see housing 12 of FIG 1) accommodating a burner configured to burn combustion gas (see FIG 1 burner assembly 14) and a heat exchanger configured to recover heat in combustion exhaust gas generated by the burner (see heat exchanger 18), 
the heat exchanger being disposed below the burner inside the housing, and the combustion exhaust gas from the burner being supplied to the heat exchanger from above (see arrangement of FIG 1); 
a combustion fan configured to supply air for combustion of the burner into the housing (see inducer assembly 20 of FIG 1 and see column 6 lines 18 – 25); 
a post-purge operation-executing section configured to activate the combustion fan for a predetermined period of time after combustion operation of the burner stops (see column 12 lines 38 – 47 and see column 13 lines 47 – 65); and 
an intermittent blower operation-executing section configured to repeat activation and deactivation of the combustion fan a plurality of times at predetermined intervals after the post-purge operation ends (see column 13 line 61 – column 14 line 8).

Regarding the apparatus being functionally capable of heating water supplied from a water supply source, Carr teaches an arrangement for heating air but Dietiker 

While Examiner holds Carr teaches the predermined period of time/intervals (see column 13 line 47 – column 14 line 8 for the post purge operation and intermittent blower operation), ICM Controls additionally teaches a post purge timer (see page 1) to increase efficiency.  Users share this helps reduce energy consumption and share the timer is configurable for on - and off - delay based on time and can include heat exchanger temperature set points (see highlighted reviews).  This is in line with the efficiency teachings of Carr (see column 1 lines 20 – 40).

Regarding the claimed blowing stop operation-executing section configured to stop the intermittent blower operation when a temperature of the heat exchanger becomes lower than a predetermined reference temperature in the intermittent blower operation, see Carr column 13 lines 47 – 65 and ICM Controls review by Josh G on page 7 for temperature reference.  Further, Dietiker teaches utilizing either a fan limit control switch to switch a heat exchanger fan off when the heat exchanger becomes lower than a predetermined reference temperature (see Dietker column 3 lines 25 – 40).  Dietker teaches utilizing a temperature set point to minimize condensation in the heat exchanger.

. 

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 3 and 4 are combined and then rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive for the reasons below.
Applicant notes the earliest date provided in the Office Action dated 9/29/2020 for the prior art ICM 253 is after the priority date of the subject application.  Examiner had included herein two pieces of prior art that demonstrate ICM 253 predates the priority date of the subject application.  The first is from supplyhouse.com, see comment from Joe the experimenter dated 4/7/2013 (pate 3) and see the question dated 10/25/2014 on page 4.  The second is from Amazon.com, page 2 shows “Date First Available: Sep 3 2013.”
Regarding applicant’s remarks that the heat exchanger of Carr is not “below the burner inside the housing,” Examiner disagrees.  Per the plain and ordinary meaning of the term “below” and common burner/heat exchanger arrangements, that of Carr is a positions the burner at the physical upper end of the heat exchanger and burner thus the burner is above the heat exchanger. If the applicant wishes to claim the burner is physically above all structural aspects of the heat exchanger, more precise claim language will be needed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “None of the references teach or suggest how backflow of the vapor ascending inside the housing after the post- purge operation is prevented”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments drawn to whether or not stopping the intermittent blower operation when a temperature of the heat exchanger becomes lower than a predetermined reference temperature of the heat exchanger, the rejection has been updated to clarify how this is taught.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARTHA M BECTON/Examiner, Art Unit 3762                                    

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762